DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in accordance to the Patent board decision 1/29/2021, in which claims 1, 2, 6-8 have been affirmed and claims 3-5, 9-20 have been reversed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) A flexible transformer system comprising: conductive windings extending around a magnetic core of a transformer phase impedance-varying windings extending around the magnetic core of the transformer phase, the conductive windings and the impedance-varying windings configured to conduct electric current around the magnetic core of the transformer phase; and an impedance switch coupled with the impedance-varying windings and with the conductive windings, the impedance switch configured to change an impedance of the system by changing which impedance-varying winding of the impedance-varying windings is conductively coupled with the conductive windings and which impedance- varying winding of the impedance-varying windings is disconnected from the conductive windings; wherein the voltage-varying windings extending, around the magnetic core of the transformer phase, the voltage-varying windings also configured to conduct electric current around the magnetic core of the transformer phase: and a voltage switch coupled with the voltage-varying windings and with the conductive windings, the voltage switch configured to change a voltage ratio of the system by changing which voltage-varying winding of the voltage-varying windings is conductively coupled with the conductive windings and which voltage-varying winding of the voltage-varying windings is disconnected from the conductive windings.  
3. (Canceled).
4. (Currently amended) The system of claim 1, wherein the voltage-varying windings are disposed at one or more of a high voltage bushing end of the transformer phase or at a low voltage bushing end of the transformer phase.  
5. (Currently amended) The system of claim 1, wherein the voltage switch is configured to selectively couple the voltage-varying winding with the conductive windings without changing the impedance of the system.
Allowable Subject Matter
Claims 1, 2, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, as Examiner’s amended to include the limitation of claim 3, and claims 2, 4-20 are allowed for the reason as set forth in the Patent board decision 1/29/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        April 1, 2021